384 F.2d 987
128 U.S.App.D.C. 18
Samuel HUMPHREY, Administrator of the Estate of William F.Humphrey, Deceased, Appellant,v.Maxine L. TOLSON, Appellee.
No. 20566.
United States Court of Appeals District of Columbia Circuit.
Dec. 27, 1966.

Before FAHY, McGOWAN and LEVENTHAL, Circuit Judges.
ORDER
PER CURIAM.


1
This case came on for hearing on appellant's motion for summary reversal, and said motion was argued by counsel.

Upon consideration whereof, it is

2
Ordered by the court that the aforesaid motion be granted, and the order of the District Court, 254 F. Supp. 33, appealed from herein is reversed.